Citation Nr: 1522565	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-25 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.   

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of those proceedings is of record.


FINDINGS OF FACT

The Veteran's right ear hearing loss is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. 3.385 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for right ear hearing loss.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran maintains that he has hearing loss in his right ear which was caused by exposure to acoustic trauma during service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran's service treatment records show normal right ear hearing at entry and at separation.  However, the Veteran's military occupational specialty of rifleman corresponds to a high probability of exposure to hazardous noise levels during service.

In November 2011 the Veteran underwent a VA audiological examination which found hearing loss sufficient to constitute a disability in the Veteran's left ear but not his right.  The Veteran was subsequently awarded service connection for left ear hearing loss and tinnitus.

September 2013 audiogram results show the Veteran's right ear hearing had deteriorated to the point where it constituted a disabling condition for VA purposes with auditory thresholds of 40 decibels at 500 and 1000 hertz.  

In August 2014 the Veteran submitted a letter from his private audiologist associating his hearing loss to noise exposure.

Given the likelihood of the Veteran's exposure to hazardous noise levels during service, his currently documented hearing loss, and the opinion of his audiologist that his condition is likely associated to noise exposure, the evidence is at least in equipoise as to whether the Veteran's right ear hearing loss is related to service.   Therefore, resolving all doubt in the Veteran's favor, service connection for right ear hearing loss is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


